THE THIRTEENTH COURT OF APPEALS

                                        13-17-00353-CV


                                     Jose Jaime Rodriguez
                                               v.
                                        Benito Garza Jr.


                                        On Appeal from the
                          430th District Court of Hidalgo County, Texas
                                  Trial Cause No. P-0351-16-J


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.            The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Jose Jaime Rodriguez, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

June 28, 2018